Citation Nr: 1324916	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  13-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran served on active duty in the United States Air Force from April 1951 to June 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In his January 2013 VA Form 9, the Veteran requested a Travel Board hearing.  He subsequently withdrew that request in May 2013.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Veteran claims that service connection is warranted for the disabilities at issue because they are due to his exposure herbicides while serving in Thailand near air field perimeter fencing.  The evidence of record indicates that the Veteran was stationed at the U-Tapao air base in Thailand from March 1968 to October 1968, and from January 1969 to July 1969.

It is unclear whether VA complied with its duty to assist the Veteran in developing his claims.  The VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n, addresses the verification of exposure to herbicide agents in locations other than Vietnam or Korea.  The originating agency is supposed to request an herbicide exposure verification from the department of Defense (DOD) for the timeframe delineated by a claimant.  In this case, the originating agency did not request information from the Defense Personnel Records Information Retrieval System (DPRIS) concerning the Veteran's possible exposure to herbicides in Thailand in the course of his duties with aircraft on the flight line.

Furthermore, it is the policy of the VA Compensation and Pension Service for cases to be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) where the claimed herbicide exposure location or dates were not on the DOD list or on the M21-1MR Korean DMZ list or where the evidence does not otherwise confirm exposure, in order to corroborate the Veteran's claimed exposure unless the claim is inherently incredible or clearly lacks merit.  There is no indication that any referral was made to JSRRC.  Based on the foregoing, the Board finds that the originating agency must attempt to verify the Veteran's alleged herbicide exposure in Thailand following the procedures provided by the Compensation and Pension Service in Manual M21-1MR.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Verify the dates and location(s) of the Veteran's service in Thailand.  

2.  After completing the development action listed above and any other indicated development, follow M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n. or its equivalent and request an herbicide exposure verification from the Department of Defense (DOD) for the appropriate periods at the location(s) where the Veteran served in Thailand.  If DOD does not confirm herbicide exposure, refer the Veteran's pertinent information to the JSRRC with a request for verification of exposure to herbicides.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC must readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a Supplemental Statement of the Case to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, return the case to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

